ORDER

PER CURIAM
Janet Peters appeals the trial court’s judgment in favor of her former spouse, Donald Peters, on his motion to modify spousal maintenance and child support. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.,
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).